Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 4, 5, 10-20, 27 and 30 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 03-21-2022. Claim 31 has been canceled by Applicants’ amendment filed 03-21-2022. No claims have been added by Applicants’ amendment filed 03-21-2022.

Applicant's election without traverse of Group I, claims 1-20 (claims 3 and 6, now canceled), directed to a method for labeling a target nucleic acid, and the following Species: 
Species (1): a first oligonucleotide that includes a target-specific sequence, a universal adaptor sequence, and at least part of a stochastic barcode sequence (instant claim 13); 
Species (2): a second oligonucleotide that includes a target-specific sequence (e.g., a second target-specific sequence),
Species (3): a third oligonucleotide that includes a binding site for an amplification primer,
Species (4): absence of a fourth oligonucleotide, 
Species (5): no fourth oligonucleotide sequence, and
Species (6): a target nucleic acid is an mRNA molecule that encodes a T cell receptor (TCR) alpha or beta chain, in the reply filed August 7, 2018 was previously acknowledged.

Claims 21-26  (claims 21-26, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic 
or linking claim.

Claims 10-12, 14-20 and 27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 4, 5, 13 and 30 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed February 26, 2016, claims the benefit of US Provisional Patent Application 62/194,075, filed July 17, 2015; US Provisional Patent Application 62/173,899, filed June 10, 2015; US Provisional Patent Application 62/160,976, filed May 13, 2015; US Provisional Patent Application 62/128,849, filed March 5, 2015; and US Provisional Patent Application 62/126,397, filed February 27, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 21, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 4, 5, 13 and 30 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “the melting temperature” in lines 42-43. There is insufficient antecedent basis for the term “the melting temperature” in the claim.
Claim 1 is indefinite for the recitation of the term “the melting temperature (Tm) of the first amplification primer or the second amplification primer is at least 10% or greater than the Tm of the first oligonucleotide, the second oligonucleotide and the third oligonucleotide” in lines 43-44 because it is unclear how the difference in melting temperature is determined given that none of the structures of the first amplification primer, second amplification primer, first oligonucleotide, the second oligonucleotide, or the third oligonucleotide are identified, such that it is completely unclear how unidentified first or second amplification primers are provided, such that they have a Tm of at least 10% greater than the Tm of completely unidentified first, second and third oligonucleotides and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “third oligonucleotides” in line 55 because it is unclear whether the “third oligonucleotides” are the same as (or different from) the third oligonucleotide hybridized to the second nucleotide sequence and extended in lines 27-30 because step (c) does not recite that some of the third oligonucleotides are not extended during step (c); and/or whether there are a plurality of “third oligonucleotides” that are not recited in step (c) and, thus, the metes and bounds of the claim cannot be determined.
Claims 2, 4, 5, 13 and 30 are indefinite insofar as they ultimately depend from claim 17.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4, 5 and 13 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Robins (International Patent Application WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record), as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry", downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
Regarding claim 1, Robins teaches a method of labeling a nucleic acid in a sample including two or more cycles of PCR using an oligonucleotide primer composition (e.g., multiple extension reactions; and labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraphs [0069]; and [0074], lines 1-3), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (interpreted as hybridizing; extending; and generating a reverse complement of the first target-specific sequence; and reverse complement of the universal adaptor, claim 1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1) (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set sequences may comprise an oligonucleotide of a target adaptive immune receptor (X1) and a (second) universal adaptor sequence (U2; i.e. U2-X1) (paragraphs [0125]-0126]); extending said second oligonucleotide to generate a second nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1); e.g. paragraphs [0017]-[0018]; e.g. RNA: generating a cDNA product comprising a (second) universal adaptor sequence (U2), target adaptive immune receptor sequence (X1), oligonucleotide barcode sequence (B1) and (first) universal adaptor sequence (U1) (paragraph [0128]); hybridizing said second nucleotide sequence with a third oligonucleotide comprising a binding site for a first amplification primer and the universal adaptor sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: contacting the reverse-transcribed cDNA products with a first amplification primer set comprising first oligonucleotides comprising a sequencing platform-specific sequence and a (first) universal adaptor hybridizing sequence (interpreted as generating a reverse complement of a target-specific sequence; hybridizing; and extending, claim 1) (paragraphs [0130] and [0178]), wherein one or both of the first oligonucleotide and the third oligonucleotide comprises part of a stochastic barcode, wherein the stochastic barcode comprises a molecular label (i.e. at least the first oligonucleotide, as described above); extending said third oligonucleotide to generate a third nucleotide sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence) (paragraph [0018]); e.g. RNA: the step of contacting taking place under conditions sufficient for amplification of the cDNA products (paragraph [0130]); and amplifying said third nucleotide sequence using a reverse complement of the first amplification primer and a second amplification primer to generate a plurality of a fourth nucleotide sequences, wherein each of the plurality of the fourth nucleotide sequences comprises said target and the molecular barcode (e.g. Illumina platform sequencing library preparation and sequencing (paragraphs [0018], [0133], [0176], [0178], [0185], [0214] and [0226]), which implicitly teaches amplification using flow cell primers (reading on a reverse complement of the first amplification primer and a second amplification primer) that bind to the sequencing platform-specific oligonucleotide sequences during bridge amplification (i.e. cluster generation) as evidenced by Massachusetts General Hospital (especially at step 1). Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches in Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence, and target specific sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]). Robins teaches that amplification products can be pooled and quantitatively sequenced using automated high throughput DNA sequencing to obtain a data set of sequences, which include TCR and/or IG sequences along with associated oligonucleotide barcode sequences (interpreted as counting the number of copies of the target by counting molecular labels, claim 1) (paragraph [00119]). Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction; e.g. a plurality of individual TCR encoding sequences may each be uniquely tagged with a specific oligonucleotide barcode sequence (paragraph [0072]). Robins teaches counting the number of the plurality of the target by counting the distinct stochastic barcodes associated with the target (e.g. quantitative determination of the sequences encoding both TCRA and TCR; e.g. paragraph [0070]; e.g. where multiple unique identifier barcode tags are detected among sequences that otherwise share a common consensus sequence, the number of such barcode tags that is identified may be regarded as reflective of the number of molecules in the sample from the same T cell clone (paragraph [0079]). Robins teaches the use of blocked primers in the present multiplex PCR reactions involves primers that can have an inactive configuration wherein DNA replication (i.e., primer extension) is blocked, and an activated configuration wherein DNA replication proceeds, such that the inactive configuration of the primer is present when the primer is either single-stranded, or when the primer is specifically hybridized to the target DNA sequence of interest, but primer extension remains blocked by a chemical moiety that is linked at or near the 3’ end of the primer, wherein blocked primers minimize non-specific reactions by requiring hybridization to the target followed by cleavage of the 3’ blocking group before primer extension can proceed (interpreted as the method not comprising removing third oligonucleotides not extended during step (c), claim 1) (paragraph [0169]). Robins teaches that the term primer refers to an oligonucleotide capable of acting as a point of initiation of DNA synthesis under suitable conditions, and at a suitable temperature, such that short primer molecules generally require cooler temperatures to form sufficiently stable hybrid complexes with the template, and wherein the design of suitable primers for the amplification of a given target sequence is well known in the art and described in the literature cited herein (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0161]-[[0162]). Robins teaches barcodes with different annealing temperatures (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0075]), line 10). Robins teaches that as will be recognized by the skilled person, thermal cycling conditions can be optimized, such as by modifying annealing temperatures, annealing times, number of cycles and extension times, sch that as would be recognized by the skill person, the amount of primer and other PCR reagents used, and PCR parameters such as annealing temperature, extension times and cycle numbers, can be optimized to achieve desired PCR amplification efficiency (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0173]). Robins teaches a first barcode oligonucleotide comprising 5 to 16 nucleotides in length; a second oligonucleotide barcode comprising 5 to 16 nucleotides in length; and a third oligonucleotide barcode comprising 5 to 32 nucleotides in length; and/or barcodes can comprise sequences of at least 3 to 35 or more contiguous nucleotides (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0181]; and [0183]). Robins teaches that the reverse transcription annealing plate is placed in the thermocycler  and a program is run with steps 42C followed by 70C (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0220]).
Regarding claim 2, Robins teaches that Example 2 describes single cell labeling (interpreted as a single cell, claim 2) (paragraph [00216], line 1) (e.g., a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (paragraphs [0105], [0108], [0111] and [0121]).
Regarding claim 4, Robins teaches wherein the target is an mRNA molecule, wherein the
mRNA molecule encodes a T-cell receptor (TCR) alpha chain or beta chain (paragraphs [0069] and
[0124]).
Regarding claim 5, Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]).
Regarding claim 13, Robins teaches wherein the second oligonucleotide comprises a second target-specific sequence that specifically binds to a region selected from the group consisting of: a V region of a TCR alpha chain or beta chain, the junction of a V and D region of a TCR alpha chain or beta chain, or any combination thereof (paragraphs [0017] and [0126]).
Robins does not specifically exemplify wherein the second amplification primer is the second oligonucleotide (claim 30).
Robins meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Robins does not teach: (1) “wherein the Tm of the first amplification primer or the second amplification primer is at least 10% greater...and the third oligonucleotide”, and that (2) the “method does not comprise removing third amplification primers not extended during step (c)” (Applicant Remarks, pg. 8, last partial paragraph; and pg. 9, first partial paragraph); and (b) the amended claims solve an existing problem in the art (reagents designed for particular targets would be expensive to design for use in stochastic labeling) by a series of novel and non-obvious labeling steps (Applicant Remarks, pg. 12, first partial paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). As an initial matter, it is noted that the steps of instant claim 1 are very broadly recited, such that they bear only a broad resemblance to the illustrations provided in Applicant’s remarks on pgs. 10-11. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Instant claim 1 does not recite any specific targets, first amplification primer, second amplification primer, first oligonucleotide, second oligonucleotide, and third oligonucleotide. Applicant assertion that Robins does not teach “wherein the Tm of the first amplification primer or the second amplification primer is at least 10% greater...and the third oligonucleotide”, is not found persuasive. It is noted that the primers and oligonucleotides of Robins encompass the broadly recited primers and oligonucleotides recited in instant claim 1. Thus, because products of identical chemical composition cannot have mutually exclusive properties, the Tm of the unidentified first amplification primer or the unidentified second amplification primer are inherently at least 10% greater than the Tm of the unidentified first oligonucleotide, unidentified second oligonucleotide, and unidentified third oligonucleotide. Moreover, Robins teaches:
(i)	the term “primer” refers to an oligonucleotide capable of acting as a point of initiation of DNA synthesis under suitable conditions, and at a suitable temperature, such that short primer molecules generally require cooler temperatures to form sufficiently stable hybrid complexes with the template, and wherein the design of suitable primers for the amplification of a given target sequence is well known in the art and described in the literature cited herein (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides);
(ii)	barcodes with different annealing temperatures; as well as, a first barcode oligonucleotide comprising 5 to 16 nucleotides in length; a second oligonucleotide barcode comprising 5 to 16 nucleotides in length; a third oligonucleotide barcode comprising 5 to 32 nucleotides in length; and that barcodes can comprise sequences of at least 3 to 35 or more contiguous nucleotides (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides);
(Iii)	as will be recognized by the skilled person, thermal cycling conditions can be optimized, such as by modifying annealing temperatures, annealing times, number of cycles and extension times, sch that as would be recognized by the skill person, the amount of primer and other PCR reagents used, and PCR parameters such as annealing temperature, extension times and cycle numbers, can be optimized to achieve desired PCR amplification efficiency (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides); and
(iv)	the reverse transcription annealing plate is placed in the thermocycler and a program is run with steps 42oC for 90 minutes followed by 70oC for 10 minutes (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides). Thus, Robins teaches all of the limitations of the claims.

Applicant’s assertion that Robins does not teach that “the method does not comprise removing third amplification primers not extended during step (c)”, is not found persuasive. Robins teaches:
(i)	the use of blocked primers in the present multiplex PCR reactions involves primers that can have an inactive configuration wherein DNA replication (i.e., primer extension) is blocked, and an activated configuration wherein DNA proceeds, such that the inactive configuration of the primer is present when the primer is either single-stranded, or when the primer is specifically hybridized to the target DNA sequence of interest, but primer extension remains blocked by a chemical moiety that is linked at or near the 3’ end of the primer, wherein blocked primers minimize non-specific reactions by requiring hybridization to the target followed by cleavage of the 3’ blocking group before primer extension can proceed (interpreted as the method does not comprise removing third oligonucleotides not extended during step (c)). Thus, Robins teaches all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the amended claims solve an existing problem in the art (reagents designed for particular targets would be expensive to design for use in stochastic labeling) by a series of novel and non-obvious labeling steps, is not found persuasive. As an initial matter, the instant rejection is a 35 USC 102 rejection directed to anticipation, such that arguments directed to non-obviousness are not germane to the issue of patentability. Moreover, it is unclear to the Examiner as to the origin of “existing problem in the art” as asserted to be solved by Applicant’s invention (e.g., reagent design is too expensive), and/or where this ‘drawback’ is exemplified; as well as, the specific novel and non-obvious labeling steps recited in instant claim 1 purported to solve this problem. The Examiner respectfully requests that Applicant provide a reference for the “existing problem” in the art, to specifically point out the novel and non-obvious labeling steps given the broadly recited claim language, and to explain how these steps solve the “existing problem”.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 2, 4, 5, 7-9, 13 and 30 is maintained under 35 U.S.C. 103 as being unpatentable over Robins (International Application Publication WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record) in view of Iafrate et al. (US Patent Application Publication No. 20150211050, published July 30, 2015, effectively filed January 27, 2014) as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry, downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
Regarding claim 1, Robins teaches a method of labeling a nucleic acid in a sample including two or more cycles of PCR using an oligonucleotide primer composition (e.g., multiple extension reactions; and labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraphs [0069]; and [0074], lines 1-3), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (interpreted as hybridizing; extending; and generating a reverse complement of the first target-specific sequence; and reverse complement of the universal adaptor, claim 1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1) (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set sequences may comprise an oligonucleotide of a target adaptive immune receptor (X1) and a (second) universal adaptor sequence (U2; i.e. U2-X1) (paragraphs [0125]-0126]); extending said second oligonucleotide to generate a second nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1); e.g. paragraphs [0017]-[0018]; e.g. RNA: generating a cDNA product comprising a (second) universal adaptor sequence (U2), target adaptive immune receptor sequence (X1), oligonucleotide barcode sequence (B1) and (first) universal adaptor sequence (U1) (paragraph [0128]); hybridizing said second nucleotide sequence with a third oligonucleotide comprising a binding site for a first amplification primer and the universal adaptor sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: contacting the reverse-transcribed cDNA products with a first amplification primer set comprising first oligonucleotides comprising a sequencing platform-specific sequence and a (first) universal adaptor hybridizing sequence (interpreted as generating a reverse complement of a target-specific sequence; hybridizing; and extending, claim 1) (paragraphs [0130] and [0178]), wherein one or both of the first oligonucleotide and the third oligonucleotide comprises part of a stochastic barcode, wherein the stochastic barcode comprises a molecular label (i.e. at least the first oligonucleotide, as described above); extending said third oligonucleotide to generate a third nucleotide sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: the step of contacting taking place under conditions sufficient for amplification of the cDNA products (paragraph [0130]); and amplifying said third nucleotide sequence using a reverse complement of the first amplification primer and a second amplification primer to generate a plurality of a fourth nucleotide sequences, wherein each of the plurality of the fourth nucleotide sequences comprises said target and the molecular barcode (e.g. Illumina platform sequencing library preparation and sequencing (paragraphs [0018], [0133], [0176], [0178], [0185], [0214] and [0226]), which implicitly teaches amplification using flow cell primers (reading on a reverse complement of the first amplification primer and a second amplification primer) that bind to the sequencing platform-specific oligonucleotide sequences during bridge amplification (i.e. cluster generation) as evidenced by Massachusetts General Hospital (especially at step 1). Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches in Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence, and target specific sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]). Robins teaches that amplification products can be pooled and quantitatively sequenced using automated high throughput DNA sequencing to obtain a data set of sequences, which include TCR and/or IG sequences along with associated oligonucleotide barcode sequences (interpreted as counting the number of copies of the target by counting molecular labels, claim 1) (paragraph [00119]). Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction; e.g. a plurality of individual TCR encoding sequences may each be uniquely tagged with a specific oligonucleotide barcode sequence (paragraph [0072]). Robins teaches counting the number of the plurality of the target by counting the distinct stochastic barcodes associated with the target (e.g. quantitative determination of the sequences encoding both TCRA and TCR; e.g. paragraph [0070]; e.g. where multiple unique identifier barcode tags are detected among sequences that otherwise share a common consensus sequence, the number of such barcode tags that is identified may be regarded as reflective of the number of molecules in the sample from the same T cell clone (paragraph [0079]). Robins teaches the use of blocked primers in the present multiplex PCR reactions involves primers that can have an inactive configuration wherein DNA replication (i.e., primer extension) is blocked, and an activated configuration wherein DNA replication proceeds, such that the inactive configuration of the primer is present when the primer is either single-stranded, or when the primer is specifically hybridized to the target DNA sequence of interest, but primer extension remains blocked by a chemical moiety that is linked at or near the 3’ end of the primer, wherein blocked primers minimize non-specific reactions by requiring hybridization to the target followed by cleavage of the 3’ blocking group before primer extension can proceed (interpreted as the method not comprising removing third oligonucleotides not extended during step (c), claim 1) (paragraph [0169]). Robins teaches that the term primer refers to an oligonucleotide capable of acting as a point of initiation of DNA synthesis under suitable conditions, and at a suitable temperature, such that short primer molecules generally require cooler temperatures to form sufficiently stable hybrid complexes with the template, and wherein the design of suitable primers for the amplification of a given target sequence is well known in the art and described in the literature cited herein (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0161]-[[0162]). Robins teaches barcodes with different annealing temperatures (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0075]), line 10). Robins teaches that as will be recognized by the skilled person, thermal cycling conditions can be optimized, such as by modifying annealing temperatures, annealing times, number of cycles and extension times, sch that as would be recognized by the skill person, the amount of primer and other PCR reagents used, and PCR parameters such as annealing temperature, extension times and cycle numbers, can be optimized to achieve desired PCR amplification efficiency (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0173]). Robins teaches a first barcode oligonucleotide comprising 5 to 16 nucleotides in length; a second oligonucleotide barcode comprising 5 to 16 nucleotides in length; and a third oligonucleotide barcode comprising 5 to 32 nucleotides in length; and/or barcodes can comprise sequences of at least 3 to 35 or more contiguous nucleotides (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0181]; and [0183]). Robins teaches that the reverse transcription annealing plate is placed in the thermocycler  and a program is run with steps 42C followed by 70C (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0220]).
Regarding claim 2, Robins teaches wherein the sample is a single cell (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a
limitation and is of no significance to claim construction (paragraphs [0105], [0108], [0111] and
[0121]).
Regarding claim 4, Robins teaches wherein the target is an mRNA molecule, wherein the
mRNA molecule encodes a T-cell receptor (TCR) alpha chain or beta chain (paragraphs [0069] and
[0124]).
Regarding claim 5, Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]).
Regarding claim 13, Robins teaches wherein the second oligonucleotide comprises a second target-specific sequence that specifically binds to a region selected from the group consisting of: a V region of a TCR alpha chain or beta chain, the junction of a V and D region of a TCR alpha chain or beta chain, or any combination thereof (paragraphs [0017] and [0126]).
Robins does not specifically exemplify where the second amplification primer is the second oligonucleotide (instant claim 30).
	Regarding claim 30, Iafrate et al. teach method for preparing and analyzing nucleic acids for sequence analysis such as using next generation sequencing (Abstract). Iafrate et al. teach a method involving: (a) contacting a target nucleic acid molecule comprising the known target nucleotide sequence with a population of tailed random primers under hybridization conditions; (b) performing template-dependent extension reaction; (c) contacting the product of step (b) with an initial target-specific primer under hybridization conditions; (d) performing a template-dependent extension reaction that is primed by a hybridized initial target-specific primer; (e) amplifying a portion of the target nucleic acid molecule and the tailed random primer sequence with a first tail primer and a first target-specific primer, (f) amplifying a portion of the amplicon resulting from step (e) with a second tailed primer and a second target-specific primer; and (g) sequencing (See, paragraph [0007]). Iafrate et al. teach contacting the sample, or separate portions of the sample, with a plurality of sets of first and second target-specific primers (See, paragraph [0009], lines 79-81). Iafrate et al. teach that in a multiplex PCR, different primer species can interact with each other in an off-target manner, leading to primer extension and subsequent amplification by DNA polymerase, such that the primer dimer tend to be short and their efficient amplification can overtake the reaction and dominate resulting poor amplification of the desired target sequence; and that the including of a 5’ tag sequencing in primers such as on target-specific primers can result in the formation of dimers that contain the same complementary tails on both ends, such that the accumulation of primer dimers may be detrimental for multiplex amplification in competing for and consuming other reagents (paragraph [0075]). Iafrate et al. teach a second amplification primer that is a (second) target-specific primer, such as at step 109 of Figure 1A (paragraph [0025]; and Figure 1A), wherein the first target-specific primer (i.e. instant second oligonucleotide; see step 103 of Figure 1A) and the second target-specific primer (i.e. instant second amplification primer) may be the same (paragraph [0051]). Iafrate et al. teach that because tailed random primers hybridize at various positions throughout nucleic acid molecule of a sample, a set of target-specific primers can hybridize (and amplify) the extension products created by more than 1 hybridization event (paragraph [0098], lines 1-9). Iafrate et al. teach that the methods involve the use of random sequences as molecular barcodes that are built into primers such as RT primers, target-specific primers, extension sequence primers (interpreted as a third oligonucleotide comprising a molecular label) (paragraph [0043], lines 1-5). Iafrate et al. teach that a tailed random primer can comprise a spacer between  the 5’ nucleotide sequence and the 3’ nucleotide sequence of a tailed random primer, wherein the spacer is a molecular barcode that independently tags a template nucleic acid, such that the spacer can be 3 to 6 nucleotides in length, 3 to 25 nucleotides in length, or 6 to 45 nucleotides in length (interpreted as encompassing a Tm of the first amplification primer or second amplification primer to be at least Tm at least 10% greater than the Tm of the first, second and third oligonucleotide) (paragraph [0059]). Iafrate et al. teach that the term “hybridization sequence” refers to a sequence of a nucleic acid such as a portion of a primer that has sufficient complementarity with a sequence of another nucleic acid (e.g., a template molecules, a target sequence) to enable hybridization between nucleic acids, wherein the hybridization sequence can be about 5 to 50 or more nucleotides in length (interpreted as encompassing a Tm of the first amplification primer or second amplification primer to be at least Tm at least 10% greater than the Tm of the first, second and third oligonucleotide) (paragraph [0060]). Iafrate et al. teach that PCR amplification regimen according the methods can comprise at least one, and in some cases at least 5 or more iterative cycles comprising the steps of (1) strand separation (e.g., thermal denaturation); (2) oligonucleotide primer annealing to template molecules; and (3) nucleic acid polymerase extension of the annealed primers, such that any suitable conditions and times involved in each of these steps can be used including conditions and times selected can depend on the length, sequence content, melting temperature, secondary structural features, or other factors relating to the nucleic acid template and/or primers used in the reaction (interpreting the selection of sequence content and conditions as encompassing selecting the Tm of the first amplification primer or second amplification primer to be at least Tm at least 10% greater than the Tm of the first, second and third oligonucleotide, claim 1) (paragraph [0062], lines 9-21). Iafrate et al. teach a non-limiting example of a protocol for amplification involves using a polymerase under the following conditions: 98oC for 30s, followed by 14-22 cycles comprising melting at 98oC for 10s, followed by annealing at 68oC, followed by extension at 72oC for 3 min (paragraph [0063], lines 13-19). Iafrate et al. teach that in certain embodiments, the unhybridized primers are removed from the reaction after an extension step (interpreted to mean that in some embodiments, unhybridized primers are not removed from the reaction mixture, claim 1) (paragraphs [0009], lines 41-43; and [0100]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute of one known equivalent element for another to obtain predictable results. Therefore, in view of the benefits of analyzing nucleic acids as exemplified by Iafrate et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify or substitute the primers in the oligonucleotide amplification reaction for quantitatively sequencing genes that encode TCR or Ig encoding sequences as disclosed by Robins with primers having different structures and/or characteristics including primers designed to strand separate, anneal and/or extend under different conditions including melting temperature as taught by Iafrate et al. with a reasonable expectation of success in decreasing the formation of primer dimers; in uniquely tagging each rearranged gene segment that encodes a T cell receptor and/or an immunoglobulin; and/or in rapidly identifying and quantifying the amplification products of a given unique template oligonucleotide by short sequence reads and paired-end sequencing on automated DNA sequencers.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the combined references of Robins and Iafrate do not remedy the above-mentioned deficiencies of Robins (Applicant Remarks, pg. 12, last partial paragraph)
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the MPEP, the broadness of instant claim 1, and the teachings of Robins. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Robins and Iafrate do not teach “wherein the Tm of the first amplification primer or the second amplification primer is at least 10% greater...and the third oligonucleotide”, and that “the method does not comprise removing third amplification primers not extended during step (c)”, is not found persuasive.
 Please see the discussion supra for the teachings of Robins. Moreover, Iafrate et al. teach:
(i)	a PCR amplification regimen according the methods can comprise at least one, and in some cases at least 5 or more iterative cycles comprising the steps of (1) strand separation (e.g., thermal denaturation); (2) oligonucleotide primer annealing to template molecules; and (3) nucleic acid polymerase extension of the annealed primers, such that any suitable conditions and times involved in each of these steps can be used, such that the conditions and times selected can depend on the length, sequence content, melting temperature, secondary structural features, or other factors relating to the nucleic acid template and/or primers used in the reaction (interpreting the selection of sequence content and conditions as encompassing selecting the Tm of the first amplification primer or second amplification primer to be at least Tm at least 10% greater than the Tm of the first, second and third oligonucleotide); 
(ii)	a tailed random primer can comprise a spacer between  the 5’ nucleotide sequence and the 3’ nucleotide sequence of a tailed random primer, wherein the spacer is a molecular barcode that independently tags a template nucleic acid, such that the spacer can be 3 to 6 nucleotides in length, 3 to 25 nucleotides in length, or 6 to 45 nucleotides in length; and a “hybridization sequence” portion of a primer refers to a sequence of a nucleic acid such as a portion of a primer that has sufficient complementary with a sequence of another nucleic acids (e.g., a template molecules, a target sequence) to enable hybridization between nucleic acids, wherein the “hybridization sequence” is about 5 to 50 or more nucleotides in length (interpreted as encompassing a Tm of the first amplification primer or second amplification primer to be at least Tm at least 10% greater than the Tm of the first, second and third oligonucleotide);
(iii)	a protocol for amplification involves using a polymerase under the following conditions: 98oC for 30 s, followed by 14-22 cycles comprising melting at 98oC for 10 s, followed by annealing at 68oC, followed by extension at 72oC for 3 min (interpreted as encompassing a melting temperatures at least 10% greater); and
(iv)	in certain embodiments, the unhybridized primers are removed from the reaction after an extension step (interpreted to mean that in other embodiments, unhybridized primers are not removed from the reaction mixture).
Thus, the combined references of Robins and Iafrate et al. teach all of the limitations of the claims.



(2)	The rejection of claims 1, 2, 4, 5, 13 and 30 is maintained under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Patent Application Publication No. 20150299784, published October 22, 2015; effectively filed August 28, 2013; of record) in view of Robbins (International Application Publication WO2013188831A1, published December 19, 2013; effectively filed June 15, 2012; of record) as evidenced by Massachusetts General Hospital (Overview of Illumina Chemistry, downloaded 12-31-2018; of record); and Livingston et al. (US Patent Application Publication No. 20120058902, published March 8, 2012; of record); and Warren et al. (International Patent Application WO2011106738, published September 1, 2011; of record).
Regarding claim 1, 2, 4, 13 and 30, Fan et al. teach methods and compositions for multiplex nucleic acid analysis of single cells, wherein the methods can be used for massively parallel single cell sequencing, such that thousands of cells can be analyzed concurrently including mixed populations of cells such as cells of different types or subtypes and cells of different sizes (corresponding to the sample is a single cell, claim 2) (Abstract). Fan et al. teach labeling at least a portion of two or more polynucleotide molecules or reaction products therefrom, from a first cell of the plurality and a second cell of the plurality with a first cell label specific to the first cell and a second same cell label specific to the second cell; and a molecular label specific to each of the two or more polynucleotide molecules or reaction products therefrom, wherein each molecular label of the two or more polynucleotide molecules or reaction products therefrom, from the first cell and the second cell are unique with respect to each other (interpreted as encompassing a 1:1 ratio association; and distinct molecular labels, claim 1c) (paragraph [0004], lines 1-15). Fan et al. teach that in some embodiments, the polynucleotide molecules are mRNAs or micro RNAs, and the complements thereof and reaction products thereof are complements of and reaction products therefrom the mRNAs or micro RNAs (corresponding to target is an mRNA, claim 3) (paragraph [0004], lines 30-33). Fan et al. teach that a solid support comprising a plurality of oligonucleotides each comprising a cellular label and a molecular label, wherein each cellular label of the plurality of oligonucleotides are the same, and each molecular label of the plurality of oligonucleotides are different, such that the cellular label is specific to the solid support (corresponding to a distinct stochastic barcode, claim 8) (paragraph [0005], lines 1-5). Fan et al. teach counting a number of sequences comprising the same molecular label (interpreted as counting the number of copies by counting the distinct molecular labels, claim 1) (paragraph [0011], lines 15-16). Fan et al. teach that RNA molecules (110) can be reverse transcribed to produce cDNA molecules (105) by the stochastic hybridization of a set of molecular identifier labels (115) to the polyA tail region of the RNA molecules, wherein the molecular identifier labels (115) can comprise and oligo-dT region (120), label region (125), and universal PCR region (130), such that as shown in Step 2 of Figure 56, the labeled cDNA molecule (170) can be purified to remove excess molecular identifier labels (115) (interpreted as encompassing wherein the method does not comprise removing third oligonucleotides extended during step c; and reverse complement, claim 1) (paragraph [0117], lines 1-13). Fan et al. teach 5’ amine modified oligonucleotides attached to an epoxy substrate, wherein in Figure 2A, wherein a 5’ amine is linked to a universal adaptor sequence (interpreted as a 5’ universal adaptor sequence) (paragraphs [0161]; [0250]; and Figure 2A). Fan et al. teach contacting the sample with any solid support, hybridizing a target nucleic acid from the sample to an oligonucleotide of the plurality of oligonucleotides, wherein at least two of said plurality of oligonucleotides comprises a cellular label and a molecular label (corresponding to a first oligonucleotide comprising a target-specific sequence; and hybridizing a third oligonucleotide to form a fourth oligonucleotide, claim 1) (paragraphs [0011], lines 1-4; and [0752], lines 1-5). Fan et al. teach that the molecular barcodes (1220) can comprise a target-binding region (1221), label region (1222), sample index region (1223), and universal PCR region (1224), wherein the label region (1222) can contain a unique sequence that can be used to distinguish two or more different molecular barcodes (corresponding to target labeled with a distinct stochastic barcode, claim 8) (paragraph [0119], lines 5-12; and Figure 67). Fan et al. teach in Figure 66B, that a molecular barcode (1158) is synthesized by ligating two oligonucleotide fragments (1150 and 1158), wherein one oligonucleotide fragment (1150) can comprise a universal primer binding site (1152), one or more identifier regions (1152) (interpreted as a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence), and a ligation sequence (1153), and wherein the other oligonucleotide fragment (1158) can comprise a ligation sequence (1154) that is complementary to ligation sequence (1153) of the first oligonucleotide fragment (1150), a complement of the target specific region (1155), and a label (1156), such that the two oligonucleotide fragments can anneal and a polymerase can be used to extend the 3’ end of the first oligonucleotide fragment (1150) to produce molecular barcode (1158), wherein the molecular barcode (1158) can comprise a universal primer binding site (1151), one or more identifying regions (1153), and a target-specific sequence (1157) (interpreted as a second oligonucleotide), such that the molecular barcode can be the complement of the complement of the target-specific region (corresponding to a first oligonucleotide comprising a universal sequence and target-specific sequence; hybridizing; extending the first and second oligonucleotides of each oligonucleotide attached to the bead; reverse complement; and the second oligonucleotide comprises a second target-specific sequence on the same or another bead, claims 1 and 13) (paragraph [0283], lines 1-12). Fan et al. teach that the nucleic acid sequence to be added to the oligonucleotide can be incorporated by primer extension (interpreted as extending the nucleotide sequences), such that the nucleic acid sequence to be added to the oligonucleotide can be referred to as a primer fragments, wherein each primer fragment for each individual pool can comprise a different sequence, and the primer fragment can comprise a sequence that can hybridize to the linker label sequence of the oligonucleotide (e.g., the oligonucleotide coupled to the solid support) (interpreted as a first oligonucleotide hybridized to a second oligonucleotide), and wherein primer extension can be used to incorporate a second cell label and a second linker label sequence onto the oligonucleotide coupled to the solid support, such that the process can be repeated to add additional sequences to the solid support-conjugated oligonucleotide (corresponding to a hybridizing a first oligonucleotide to a second oligonucleotide; extending; hybridizing a second oligonucleotide to a third oligonucleotide in a linear fashion; extending; and comprising a stochastic barcode, claims 1 and 30) (paragraph [0289]). Fan et al. teach in Figure 55, an amplification scheme, wherein the first PCR amplifies molecules attached to the bead using a gene-specific primer and a primer against the universal Illumina sequencing primer 1 sequence, wherein the second PCR amplifies the first PCR products using a nested gene-specific primer flanked by Illumina sequencing primer 2 sequence, and a primer against the universal Illumina sequencing primer 1 sequence, such that the third PCR adds P5 and P7 and sample index to turn PCR products into Illumina sequencing library (corresponding to amplifying; first oligonucleotide hybridized to the second oligonucleotide; extended; second oligonucleotide hybridized to third oligonucleotide; extended; forming a third oligonucleotide; first and second amplification primers; generating a fourth nucleotide sequences comprising a target and a stochastic barcode; second amplification primer comprises a target-specific sequence; and second amplification primer is the second oligonucleotide, claims 1 and 30) (paragraph [0087]; and Figure 55). Fan et al. teach that there are many options available to tailor the primer design to most applications, such that Primer3 can consider many factors including, but not limited to, oligo melting temperature and the likelihood of primer-dimer formation between two copies of the same primer, the difference between primer melting temperatures, and primer location relative to particular regions of interest to be avoided (corresponding to melting temperature, claim 31, in part) (paragraph [0361]). Fan et al. teach that determining the number of different labeled nucleic acids can comprise counting the plurality of labeled nucleic acids by FRET between a target-specific probe and a labeled nucleic acid or a target-specific labeled probe (paragraph [0726]). Fan et al. teach that each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of cellular mRNA molecules (interpreted as mRNA) (paragraph [0178], lines 3-6). Fan et al. teach in Step 2 of Figure 67, excess oligos are removed by Ampure bead purification, such that in Step 3, the labeled cDNA molecules can be amplified by multiplex PCR (interpreted as removing third oligonucleotides not extended during step (c); and amplifying the third nucleotide sequence, claim 1) (paragraph [0120], lines 1-4; and Figure 67). Fan et al. teach that uncoupled oligonucleotides can be removed from the reaction mixture by multiple washes (interpreted as removing third oligonucleotides of step d, claim 1d) (paragraph [0288], lines 1-3). Fan et al. teach that the molecular barcodes can be attached to any region of a molecule such as to the 5’ end of a polynucleotide (e.g., DNA or RNA), or to the target-specific region of the molecule (interpreted as a first nucleotide sequence); and that adaptors can comprise a universal PCR region, wherein adaptors can be attached to the molecule and/or the molecular barcodes by any method including hybridization (paragraphs [00324], lines 9-12; and  [0327], lines 1-4). Fan et al. teach that the molecular barcodes, sample tags and/or molecular identifier labels can comprise one or more oligonucleotides including for stochastic labeling (interpreted as encompassing generating a third nucleotide sequence, claim 1) (paragraph [0132], lines 1-10). Fan et al. teach amplification using two sets of gene-specific primers including a gene specific primer in the first primer set and a universal primer, and a second primer set (interpreted as amplifying using a first and second primer to generate a plurality of fourth nucleotide sequences) (paragraph [0610]). Fan et al. teach in Figure 57, that analysis of the labeled amplicons can comprise one or more of: (1) detection of a universal PCR primer sequence, polyA and/or molecular barcode (or sample tag, molecular identifier); (2) map read on the end of the adaptor labeled amplicons that is not attached to the adaptor and/or barcode (e.g., molecular barcode, sample tag, molecular identifier label); and (3) count and/or summarize the number of different adaptor labeled amplicons (interpreted as counting the number of the plurality of copies of the target by counting distinct molecular labels associated with the target, claim 1f) (paragraph [0118]; and Figure 57). Fan et al. teach in Figure 43, identical oligos on each bead, wherein the cell label is unique for each bead (interpreted as a 1:1 ratio; and distinct molecular labels, claim 1c) (Figure 43B). Fan et al. teach that the methods comprise; (a) stochastically labeling molecules in two or more samples with molecular barcodes to produce labeled molecules, wherein the molecular barcodes can comprise one or more target specific regions, label regions, sample index regions, universal PCR regions, adaptors, linkers, or a combination thereof (corresponding to the stochastic barcode comprises a molecular label; and a plurality of the target, claim 1) (paragraphs [0113], lines 2-9). Fan et al. teach that microwell arrays are used to entrap single cells and bead within a small reaction chamber of defined volume, such that each bead comprises a library of oligonucleotide probes for use in stochastic labeling and digital counting of the entire complement of cellular mRNA molecules, which are released upon lysis of the cell (corresponding to counting the distinct barcodes, claim 1) (paragraph [0178], lines 1-6). Fan et al. teach in Figure 18A-B, the analysis of T cell specific markers (corresponding to T cells, claim 4) (paragraph [0049], line 1; and Figures 18A-B). Fan et al. teach in Step 2 of Figure 67, excess oligos (e.g., molecular barcodes) can be removed by Ampure bead purification (interpreted as encompassing a method that does not comprise removing third oligonucleotides not extended during step c, claim 1) (paragraph [0102], lines 1-3).
Although Fan et al. do not specifically exemplify where the third oligonucleotide melting temperature is at least 10% greater than the second oligonucleotide melting temperature, Fan et al. do teach that there are many options available to tailor the primer design to most applications, such that Primer3 can consider many factors including oligo melting temperature and the likelihood of primer-dimer formation between two copies of the same primer, the difference between primer melting temperatures, and primer location relative to particular regions of interest to be avoided, such that depending upon the target or gene region of interest, the specific hybridizations to be carried out, the location of the primers to the target region and/or the desired amplification reaction conditions, one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that different primers can be designed or chosen to have different melting temperatures including melting temperatures that are at least 10 percent different one from the other in order to vary the reaction conditions and/or to reduce or increase primer dimer formation.
Fan et al. do not specifically exemplify where the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (instant claim 5).
Regarding claim 5, Robins teaches a method of uniquely tagging each rearranged gene segment that encodes a T cell receptor TCR and/or an immunoglobulin (Ig) in a DNA or mRNA sample from lymphoid cells to permit the accurate, high throughput quantification of distinct TCR and/or Ig sequences (Abstract). Robins teaches a method of labeling a nucleic acid in a sample (e.g. labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraph [0069]), comprising: hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]). Robins teaches unprecedented compositions and methods that permit quantitative determination of the sequences encoding both polypeptides in an adaptive immune receptor heterodimer from a single cell, such as both TCRA and TCRB from a T cell (paragraph [0070], lines 1-4). Robins teaches wherein the target-specific sequence specifically binds to the C region of the TCR alpha chain or beta chain (paragraph [0126]). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches a method of labeling a nucleic acid in a sample (e.g. labeling individual, sequence-distinct TCR encoding gene segments or mRNA transcripts (paragraph [0069]), comprising, hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a target-specific sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1); (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set may include sequences that specifically hybridize to target adaptive immune receptor (X1) and oligonucleotide barcode sequences as molecular labels (B1), along with (first) universal adaptor sequences (U1; i.e. U1 B1-X1) (paragraphs [0115], [0117] and [0125]-[0126]); extending said first oligonucleotide to generate a first nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (second) universal adaptor oligonucleotide, a unique barcode sequence and a constant (C) region encoding sequence of an adaptive immune receptor (i.e. U2-B1-J1) (paragraphs [0017]-[0018]); e.g. RNA: reverse transcription (paragraphs [0115], [0117] and [0125]-[0126]); hybridizing said first nucleotide sequence with a second oligonucleotide (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1) (paragraphs [0017]-[0018]); e.g. RNA: oligonucleotide reverse transcription (RT) primer set sequences may comprise an oligonucleotide of a target adaptive immune receptor (X1) and a (second) universal adaptor sequence (U2; i.e. U2-X1) (paragraphs [0125]-0126]); extending said second oligonucleotide to generate a second nucleotide sequence (e.g. DNA: amplifying the individual rearranged DNA sequences encoding a plurality of adaptive immune receptors with a first oligonucleotide amplification primer set comprising an oligonucleotide having a (first) universal adaptor oligonucleotide and a variable (V) region encoding sequence of an adaptive immune receptor (i.e. U1-V1); e.g. paragraphs [0017]-[0018]; e.g. RNA: generating a cDNA product comprising a (second) universal adaptor sequence (U2), target adaptive immune receptor sequence (X1), oligonucleotide barcode sequence (B1) and (first) universal adaptor sequence (U1) (paragraph [0128]); hybridizing said second nucleotide sequence with a third oligonucleotide comprising a binding site for a first amplification primer and the universal adaptor sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: contacting the reverse-transcribed cDNA products with a first amplification primer set comprising first oligonucleotides comprising a sequencing platform-specific sequence and a (first) universal adaptor hybridizing sequence; (paragraphs [0130] and [0178]), wherein one or both of the first oligonucleotide and the third oligonucleotide comprises part of a stochastic barcode, wherein the stochastic barcode comprises a molecular label (i.e. at least the first oligonucleotide, as described above); extending said third oligonucleotide to generate a third nucleotide sequence (e.g. DNA: amplifying the DNA sequences produced from the first amplification with a second amplification primer set comprising oligonucleotides that each comprise an oligonucleotide sequence capable of hybridizing to the (second) universal adaptor oligonucleotide (U2) and a 5' sequencing platform-specific oligonucleotide sequence (paragraph [0018]); e.g. RNA: the step of contacting taking place under conditions sufficient for amplification of the cDNA products (paragraph [0130]); and amplifying said third nucleotide sequence using a reverse complement of the first amplification primer and a second amplification primer to generate a plurality of a fourth nucleotide sequences, wherein each of the plurality of the fourth nucleotide sequences comprises said target and the stochastic barcode (e.g. Illumina platform sequencing library preparation and sequencing (paragraphs [0018], [0133], [0176], [0178], [0185], [0214] and [0226]), which implicitly teaches amplification using flow cell primers (reading on a reverse complement of the first amplification primer and a second amplification primer) that bind to the sequencing platform-specific oligonucleotide sequences during bridge amplification (i.e. cluster generation) as evidenced by Massachusetts General Hospital, especially at step 1). Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches in Figure 4, that labeling can include encoding cDNA during reverse transcription by using an oligonucleotide reverse transcription primer that directs incorporation of oligonucleotide barcode and universal adapter oligonucleotide sequences into cDNA (e.g., an oligonucleotide comprising a universal adapter sequence hybridized to a target; a molecular label; and reverse complement of the universal adapter sequence, and target specific sequence); (paragraph [0065]). Robins teaches that oligonucleotide RT primers include oligonucleotide sequences that specifically hybridize to target adaptive immune receptor encoding regions such as V, J or C region sequences (corresponding to a target sequence) (paragraph [00115]). Robins teaches that while the V-specific primer 110b (interpreted as a target-specific sequence) includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal sequence (U2) 104 (paragraph [0024], lines 7-15). Robins teaches that primer sets specific for TCR or BCR genes that are capable of amplifying rearranged DNA encoding a plurality of TCR or BCR are described for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507 and PCT/US2011/026373, such that primer sets can be designed to include oligonucleotide sequences that can specifically hybridize to each unique V gene and to each J gene in a particular TCE or BCR gene locus (e.g., TCRA, TCRB, TCRG, TACD, IGH, IGK or IGL) including wherein polynucleotide J includes sequences to which members of oligonucleotide primer sets specific for TCR or BCR genes can specifically anneal including primer sets capable of amplifying rearranged DNA encoding a plurality of TCE or BEC as described, for example, in U.S.A.N. 13/217,126, U.S.A.N. 12/794,507, PCT/US2011/026373, and Table 1 (paragraphs [0099], Table 1; [00141], lines 1-8; [00144]; [00155]), wherein it is known that the primer sets described in these applications do not comprise a molecular label as evidenced by Livingston et al. (paragraph [0093], Table 5), and Warren et al. (pg. 2, last partial paragraph) (interpreted as wherein the first and second primers do not comprise a molecular barcode). Robins teaches cDNA synthesis on all poly-A mRNA transcript molecules released from leukocytes in each well (interpreted as mRNA, claim 1) (paragraph [0220], lines 7-9). Robins teaches that a plurality of oligonucleotides in the second amplification primer set each further comprise either or both of: (i) a sample-identifying barcode oligonucleotide; and (ii) a spacer oligonucleotide of any sequences of 1 to 20 contiguous nucleotides situated between the first universal adaptor oligonucleotide and the first sequences platform-specific oligonucleotide sequences, and between the second universal adaptor oligonucleotide and the second sequencing platform-specific oligonucleotide sequencing in the second sequencing platform tag-containing oligonucleotide (paragraph [0034]). Robins teaches that amplification products can be pooled and quantitatively sequenced using automated high throughput DNA sequencing to obtain a data set of sequences, which include TCR and/or IG sequences along with associated oligonucleotide barcode sequences (interpreted as counting the number of copies of the target by counting molecular labels, claim 1) (paragraph [00119]). Robins teaches wherein the sample comprises a plurality of the target, wherein each of the plurality of the target is labeled with a distinct stochastic barcode (i.e. a limitation of the purpose or intended use of the method expressed in the preamble that is "labeling a nucleic acid in a sample", wherein the recited purpose or intended use does not result in a manipulative difference in the process claim and thus is not viewed as further limiting said claim. See also MPEP 2111.02, which states in part: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction; e.g. a plurality of individual TCR encoding sequences may each be uniquely tagged with a specific oligonucleotide barcode sequence (paragraph [0072]). Robins teaches counting the number of the plurality of the target by counting the distinct stochastic barcodes associated with the target (e.g. quantitative determination of the sequences encoding both TCRA and TCR; e.g. paragraph [0070]; e.g. where multiple unique identifier barcode tags are detected among sequences that otherwise share a common consensus sequence, the number of such barcode tags that is identified may be regarded as reflective of the number of molecules in the sample from the same T cell clone (paragraph [0079]). Robins teaches the use of blocked primers in the present multiplex PCR reactions involves primers that can have an inactive configuration wherein DNA replication (i.e., primer extension) is blocked, and an activated configuration wherein DNA replication proceeds, such that the inactive configuration of the primer is present when the primer is either single-stranded, or when the primer is specifically hybridized to the target DNA sequence of interest, but primer extension remains blocked by a chemical moiety that is linked at or near the 3’ end of the primer, wherein blocked primers minimize non-specific reactions by requiring hybridization to the target followed by cleavage of the 3’ blocking group before primer extension can proceed (interpreted as the method not comprising removing third oligonucleotides not extended during step (c), claim 1). Robins teaches that the term primer refers to an oligonucleotide capable of acting as a point of initiation of DNA synthesis under suitable conditions, and at a suitable temperature, such that short primer molecules generally require cooler temperatures to form sufficiently stable hybrid complexes with the template, and wherein the design of suitable primers for the amplification of a given target sequence is well known in the art and described in the literature cited herein (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0161]-[[0162]). Robins teaches barcodes with different annealing temperatures (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0075]), line 10). Robins teaches that as will be recognized by the skilled person, thermal cycling conditions can be optimized, such as by modifying annealing temperatures, annealing times, number of cycles and extension times, sch that as would be recognized by the skill person, the amount of primer and other PCR reagents used, and PCR parameters such as annealing temperature, extension times and cycle numbers, can be optimized to achieve desired PCR amplification efficiency (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0173]). Robins teaches a first barcode oligonucleotide comprising 5 to 16 nucleotides in length; a second oligonucleotide barcode comprising 5 to 16 nucleotides in length; and a third oligonucleotide barcode comprising 5 to 32 nucleotides in length; and/or barcodes can comprise sequences of at least 3 to 35 or more contiguous nucleotides (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0181]; and [0183]). Robins teaches that the reverse transcription annealing plate is placed in the thermocycler  and a program is run with steps 42C followed by 70C (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0220]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of uniquely tagging each rearranged gene segment that encodes a T-cell receptor as exemplified by Robins, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the target-specific regions of the molecular barcodes in the method of multiplex nucleic acid analysis for massively parallel single cell sequencing as disclosed by Fan et al. to include target-specific sequences that specifically bind to the C region of the TCR alpha chain or beta chain as taught by Robbins with a reasonable expectation of success in quantitatively determining the number of polypeptide sequences encoding both TCRA and TCRB in an adaptive immune receptor heterodimer from a single T cell; in determining the number of cells carrying each TCR; and/or in concurrently analyzing thousands of cells for T cell specific markers including TCRA and TCRB.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the presently recited extension step yields a 1:1 ratio of molecular label association with the target (Applicant Remarks, pg. 12, first full paragraph, lines 5-7); and (b) the references do not teach the ordered series of reactions “without an excess third oligonucleotide removing step” (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), Applicant’s assertion that the presently recited extension step yields a 1:1 ratio of molecular label association with the target, is not found persuasive. It is noted that instant claim 1 has been amended to delete the limitation reciting a 1:1 ratio of molecular label association with the target.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the ordered series of reactions without an excess third oligonucleotide removing step, is not found persuasive. As an initial matter, it is noted that instant claim 1 does not recite the term “without an excess third oligonucleotide removing step”. Instead, instant claim 1 recites that “the method does not comprise removing third amplification primers not extended during step (c)”, such that instant claim 1 does not specifically identify the third oligonucleotides that are not removed (e.g., excess added primer oligonucleotides that did not react). 
Fan et al. teach:
(i)	that uncoupled oligonucleotides can be removed from the reaction mixture by multiple washes (interpreted as encompassing methods wherein uncoupled oligonucleotides are not removed including wherein the method does not comprise removing third oligonucleotides extended during step c); 
(ii)	as shown in Step 2 of Figure 56, the labeled cDNA molecule (170) can be purified to remove excess molecular identifier labels (115) (interpreted as encompassing wherein the method does not comprise removing third oligonucleotides extended during step c); and
(iii)	Step 2 of Figure 67 shows that excess oligos (e.g., molecular barcodes) can be removed by Ampure bead purification (interpreted as encompassing a method that does not comprise removing third oligonucleotides not extended during step c).

Moreover, Robins teaches:
(i)	the use of blocked primers in the present multiplex PCR reactions involves primers that can have an inactive configuration wherein DNA replication (i.e., primer extension) is blocked, and an activated configuration wherein DNA proceeds, such that the inactive configuration of the primer is present when the primer is either single-stranded, or when the primer is specifically hybridized to the target DNA sequence of interest, but primer extension remains blocked by a chemical moiety that is linked at or near the 3’ end of the primer, wherein blocked primers minimize non-specific reactions by requiring hybridization to the target followed by cleavage of the 3’ blocking group before primer extension can proceed (interpreted as the method not comprising removing third oligonucleotides not extended during step (c)).
Thus, the combined references of Fan et al. and Robins teach all of the limitations of the claims.



(3)	The rejection of claims 1, 2, 4, 5, 13 and 30 is maintained under 35 U.S.C. 103 as being unpatentable over Fu et al. (US Patent Application Publication No. 20130116130, published May 9, 2013; effective filing date December 15, 2009) in view of Robins (US Patent Application Publication No. 20140322716, published October 30, 2014; effectively filed June 15, 2012).
Regarding claims 1, 2 and 30, Fu et al. teach compositions, methods and kits for high-sensitivity counting of individual molecules by stochastic labeling of identical molecules in mixtures of molecules by attachment of unique label-tags from a diverse pool of label tags to confer uniqueness to otherwise identical or indistinguishable events, wherein the label-tag mark each species with an identifier that can be used to distinguish between two otherwise identical targets including different copies of mRNA (interpreted as encompassing a 1:1 ratio of association), such that a pool of label-tags can comprise a collection of different peptides (interpreted as oligonucleotides), antibodies, small molecules, or structures having different shapes, colors, barcodes associated therewith or embedded therein (interpreted as labeling; counting; mRNA target; including a molecular label; 1:1 ratio of association; and a plurality of copies of the target; and distinct molecular label, claim 1) (Abstract, lines 1-6; and paragraph [0091], lines 1-2, 8-12 and 24-29). Fu et al. teach that the resulting modified target comprises the target sequence and the unique label-tag identifier, which can also be referred to as label-tag, counter, or identifier (interpreted as counting the copies of distinct molecular labels, claim 1) (paragraph [0012], lines 12-15). Fu et al. teach that methods for estimating the abundance or relative abundance of genetic material having increased accuracy of counting would be beneficial (paragraph [0003]). Fu et al. teach that label-tags can be attached to targets through any mechanism including by extension of a primer that has a label-tag portion and a target-specific sequences, such that to facilitate amplification, adaptors can contain a universal or common priming sequence that is 5’ of the label-tag sequences, wherein attachment of universal primers to either end of the target can be followed by PCR amplification, and the universal primers can be added along with the label-tag or at a subsequent ligation step or primer extension step (interpreted as hybridizing a target with a first nucleotide sequence; and extending the first nucleotide sequence hybridized to the target to generate a first nucleotide sequence comprising a 5’ universal adaptor sequence, claim 1) (paragraphs [0014], lines 1-8; and [0132]). Fu et al. teach that for a given target, the resulting product will contain the same target portion, but each will contain a different identifier sequence (TL1, TL2...TLN) (interpreted as different molecular labels), wherein N is the number of different occurrences of target 1, etc.; and that the number of different-identity label-tags that are needed depends on the maximum number of expected targets and the requirement for accuracy of the count (interpreted as counting different molecular labels; and encompassing a 1:1 ratio of association, claim 1) (paragraphs [0013], lines 1-8; and [0128], lines 1-8). Fu et al. teach that to attach identifiers to small RNAs, a first pool of identifier primers can be used to generate labeled cDNA product, such that the primers can have (in the 5’ to 3’ direction) a universal priming sequence, an identifier region, and a target-specific region that is complementary to a first region in the small RNA; the primers are hybridized to the targets and extended using a reverse transcriptase to generate an identifiable cDNA for each small RNA target occurrence, and the pool of cDNAs can be amplified using a primer specific for the small RNA target and a universal primer complementary to the universal priming sequence, such that the pool of cDNAs can also be analyzed by performing separate PCR amplifications for each identifier in the pool, wherein the probability that any two targets are labeled with the same label-tag can be decreased by using two or more labeling steps (interpreted as 5’ universal primer; reverse complement of the universal adaptor; hybridizing and extending to form a second nucleotide sequence; and a third nucleotide sequence, claim 1) (paragraphs [0115]; and [0181], lines 1-3). Fu et al. teach that the target-label-tag molecules are then subjected to PCR amplification in individual reactions, each having a single primer pair that includes a first target-specific primer (TS) and a label-tag specific primer (interpreted as amplifying; and a first amplification primer; a second amplification primer; wherein the primers do not comprise a molecular label; generating a plurality of double stranded amplicons; and second amplification primer is the second oligonucleotide, claims 1 and 30) (paragraph [0113], liens 1-10). Fu et al. teach that determining small numbers of biological molecules and their changes is essential when unraveling mechanism of cellular response, including for single cell measurements (interpreted as a single cell, claim 2) (paragraph [0010], lines 1-10). Fu et al. teach that the term “oligonucleotide” refers to a nucleic acid ranging from at least to at least 8 or more nucleotides, wherein the LNA linkages are conformationally restricted nucleotide analogs that bind to complementary target with a higher melting temperature and a greater mismatch discrimination (interpreted as encompassing a melting temperature that is 10% greater, claim 31) (paragraph [0087], lines 1-3 and 13-16). Fu et al. teach in Figure 3 that the adaptor-ligated fragments can be circularized to generate circles 309 that include the two label-tag containing adaptors ligated together 311 and the fragment 305, such that the circularized fragments can be treated with exonuclease to remove unligated fragments, and wherein target specific primer pair 313 can be used to amplify fragment 314 (interpreted as encompassing not comprising removing third oligonucleotides not extended during step c; and amplifying the third oligonucleotide sequence, claim 1) (paragraph [0116], lines 1-2 and 9-14; and Figure 3). Fu et al. teach that sequencing can be by hybridization, PCR, real time PCR or reverse transcription, optionally followed by PCR; and that polyadenylated RNA is reverse transcribed using a first primer (interpreted as a sequence comprising a reverse complement of the target-specific sequence and universal adaptor sequence, claim 1) (paragraphs [0165]; and [0174], lines 1-3). Fu et al. teach that Tang et al. uses deep sequencing after 29 cycles of PCR to analyze the transcriptome of single mouse oocytes, such that targets that did not amplify efficiently in the initial rounds of amplification can go undetected by sequencing (interpreted as encompassing a method that does not comprise removing third oligonucleotides not extended during step c, claim 1) (paragraph [0187], lines 15-20).
	Fu et al. do not specifically teach T cell receptor alpha chain or beta chain (instant claim 4); the C region of TCR alpha chain or beta chain (instant claim 5); or V and D region (instant claim 13).
	Regarding claims 4, 5 and 13, Robins teaches that the method includes contacting the mixture of the first and second double-stranded DNA products with a third amplification primer set and a fourth amplification primer set, wherein the third amplification primer set comprises: (i) a plurality of first sequencing platform tag-containing oligonucleotides that each comprise an oligonucleotide sequence that is capable of specifically hybridizing to the first universal adaptor oligonucleotide and a first sequencing platform-specific oligonucleotide sequence that is linked to and positioned 5’ to the first universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first oligonucleotide comprising a universal adaptor sequence and a first target specific sequence), and (ii) a plurality of second sequencing platform tag-containing oligonucleotides that each comprise and oligonucleotide sequence that is capable of specifically hybridizing to a second universal adaptor oligonucleotide sequence and a second sequencing platform-specific oligonucleotide sequence that is linked to an positioned 5’ to the second universal adaptor oligonucleotide sequence (interpreted as hybridizing a target with a first and second oligonucleotide sequences comprising a universal adaptor sequence and a first target specific sequence) (paragraph [0037], lines 3-14). Robins teaches in Figure 1, that two or more cycles of PCR are performed on genomic DNA or cDNA from a lymphoid cell-containing population using an oligonucleotide primer composition that contains primers having the general formula U1-B1n-X, such that the J-specific primer 110a contains a J primer sequence 100 that is complementary to a portion of the J segment, a barcode tag (BC1) 101 (or B1n in the generic formula) and also includes a first external universal adaptor sequence (U1) 102, while the V-specific primer 110b includes a V primer sequence 103 that is complementary to a portion of the V segment and a second external universal adaptor sequence (U2) 104, and also contemplates related embodiments, such as those where the barcode can instead, or in addition, be present as part of the V-specific primer and is situated between the V-sequence and the second universal adaptor, such that after two cycles of PCR (interpreted as hybridizing; first extension; hybridizing; and second extension), residual primers are removed (interpreted as removing third oligonucleotides not extended during step (c)), and the sequence amplified with U1 and U2 primers (interpreted as hybridizing; first extension; hybridizing; second extension; removing third oligonucleotides not extended during step (c); and amplifying said third nucleotide sequence, claim 1) (paragraph [0074]; and Figure 1). Robins teaches compositions and methods for uniquely tagging each rearranged gene segment that encodes a T cell receptor (TCR) and/or an immunoglobulin (Ig) in a DNA (or mRNA or cDNA reverse transcribed therefrom) sample from lymphoid cells, wherein the first polypeptide of the adaptive immune receptor heterodimer is a TCR alpha (TCRA) and the second polypeptide of the adaptive immune receptor heterodimer is a TCR beta (TCRB) chain (interpreted as a T cell receptor; mRNA; and TCRA or TCRB, claims 4 and 5) (Abstract, lines 1-4; and paragraph [0046]). Robins teaches that the adaptive immune system functions in part by clonal expansion of cells expressing unique TCRs or BCRs, accurately measuring the changes in total abundance of each clone is important to understanding the dynamics of an adaptive immune response (paragraph [0010], lines 1-5). Robins teaches providing conditions that permit amplification of the cDNA that has been reverse transcribed from mRNA of a single lymphoid cell, using the first and second oligonucleotide amplification primer sets within the plurality of fused microdroplets, wherein the plurality of fused microdroplets comprises: a first double-stranded DNA product that comprises at least one universal adaptor sequence, at least one first oligonucleotide barcode sequence, at least one X1 oligonucleotide V region encoding gene sequences of said first polypeptide of the adaptive immune receptor heterodimer, at least one second universal adaptor oligonucleotide sequence, and at least one X1 oligonucleotide J region or C region encoding gene sequence of said first polypeptide of the adaptive immune receptor heterodimer, and a second double-stranded DNA product that comprises at least one third universal adaptor oligonucleotide sequence, at least one second barcode sequence, at least one X2 oligonucleotide V region encoding gene sequence of said second polypeptide of the adaptive immune receptor heterodimer, at least one fourth universal adaptor oligonucleotide sequence, and at least one X2 oligonucleotide J region or C region encoding gene sequence of said second polypeptide of the adaptive immune receptor heterodimer, thereby upon amplification of the cDNA, uniquely labeling each of the individual rearranged cDNA sequences with a unique barcode sequence (interpreted as a V region and D region, claim 13) (paragraph [0042]). Robins teaches in Figure 1, two cycles of PCR followed by removal of residual primers, and amplification with U1, U2 primers (interpreting removal as removing third oligonucleotides not extended; and a 1:1 ratio of molecular association with the target, claim 1) (Figure 1). Robins teaches that a subject or biological sample can be obtained from a human or non-human animal that may be known to have, or may be suspected of having, a circulating or solid tumor or other malignant condition, autoimmune disease, or inflammatory condition (paragraph [0203]). Robins teaches that the term primer refers to an oligonucleotide capable of acting as a point of initiation of DNA synthesis under suitable conditions, and at a suitable temperature, such that short primer molecules generally require cooler temperatures to form sufficiently stable hybrid complexes with the template, and wherein the design of suitable primers for the amplification of a given target sequence is well known in the art and described in the literature cited herein (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0161]-[[0162]). Robins teaches barcodes with different annealing temperatures (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0075]), line 10). Robins teaches that as will be recognized by the skilled person, thermal cycling conditions can be optimized, such as by modifying annealing temperatures, annealing times, number of cycles and extension times, sch that as would be recognized by the skill person, the amount of primer and other PCR reagents used, and PCR parameters such as annealing temperature, extension times and cycle numbers, can be optimized to achieve desired PCR amplification efficiency (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0173]). Robins teaches a first barcode oligonucleotide comprising 5 to 16 nucleotides in length; a second oligonucleotide barcode comprising 5 to 16 nucleotides in length; and a third oligonucleotide barcode comprising 5 to 32 nucleotides in length; and/or barcodes can comprise sequences of at least 3 to 35 or more contiguous nucleotides (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraphs [0181]; and [0183]). Robins teaches that the reverse transcription annealing plate is placed in the thermocycler  and a program is run with steps 42C followed by 70C (interpreted as encompassing the Tm of a first amplification primer or a second amplification primer is at least 10% greater than the Tm of the first, second, and third oligonucleotides, claim 1) (paragraph [0220]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of accurately measuring the changes in total abundance of each TCR clone as exemplified by Robins, it would have been prima facie obvious before the effective filing date of the claimed invention to modify or substitute the amplification primers in the method of stochastic labeling of identical molecules as disclosed by Fu et al. to include the primers in the oligonucleotide amplification reaction for quantitatively sequencing genes that encode TCR encoding sequences as disclosed by Robins with a reasonable expectation of success in uniquely tagging each rearranged gene segment that encodes a T cell receptor and/or an immunoglobulin; and/or in accurately measuring the changes in total abundance of each TCR clone including in samples taken from subjects that are suspected of having, or being at risk for having, a circulating or solid tumor or other malignant condition, autoimmune disease, or inflammatory condition.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the references of Fu and Robins do not teach the ordered series of reactions “without an excess third oligonucleotide removing step” (Applicant Remarks, pg. 15, second full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that instant claim 1 does not recite “without an excess third oligonucleotide removing step”, or specifically identify the third oligonucleotides that are not removed. Applicant’s assertion that the ordered series of reactions without an excess third oligonucleotide removing step, is not found persuasive. Fu et al. teach:
(i)	that circularized fragments can be treated with exonuclease to remove unligated fragments (interpreted as encompassing reactions not treated with exonuclease such that the method that does not comprise removing third oligonucleotides not extended during step c); and
(ii)	Tang et al. uses deep sequencing after 29 cycles of PCR to analyze the transcriptome of single mouse oocytes, such that targets that did not amplify efficiently in the initial rounds of amplification can go undetected by sequencing (interpreted as encompassing a method that does not comprise removing third oligonucleotides not extended during step c).

Moreover, Robins teaches:
(i)	the use of blocked primers in the present multiplex PCR reactions involves primers that can have an inactive configuration wherein DNA replication (i.e., primer extension) is blocked, and an activated configuration wherein DNA proceeds, such that the inactive configuration of the primer is present when the primer is either single-stranded, or when the primer is specifically hybridized to the target DNA sequence of interest, but primer extension remains blocked by a chemical moiety that is linked at or near the 3’ end of the primer, wherein blocked primers minimize non-specific reactions by requiring hybridization to the target followed by cleavage of the 3’ blocking group before primer extension can proceed (interpreted as the method not comprising removing third oligonucleotides not extended during step (c)).
Thus, the combined references of Fu et al. and Robins teach all of the limitations of the claims.

Conclusion
Claims 1, 2, 4, 5, 13 and 30 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639